Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/6/2021 has been entered.

Status of the application
3.	Claims 1-3, 5, 7-10 are pending in this application.
Claim 1 has been amended. 
Claims 4, 6 have been cancelled. 
Claims 1-3, 5, 7-10 have been rejected.

Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.


5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-3, 5, 7, 8, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teranishi et al. US 2014/0342077 in view of Masao K et al. (JP 2012-244971) and further in view of Ido et al. US 2011/0217431 and as evidenced by Matsui et al. US 2014/0220179.

7. 	Regarding claims 1, 5, 7, Teranishi et al. discloses that a non-alcoholic beer-taste non-fermented beverage can be made using wort through wort boiling step 
Teranishi et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 100 to 1200” as claimed in claim 1.

It is to be noted and it is known that the bitter component is derived from hops as disclosed by Teranishi et al. ([0002] even if in the background section, it is known fact). It is also known and as also evidenced by Matsui et al. that bitterness is attributed by alpha acid in the hops ([0002]) and degree of bitterness depends on the factors such as when hops are added to a wort boil ([0003]). Therefore, the sweetness /bitterness are optimizable and one of ordinary skill in the art can optimize it. However, in order to evaluate the range ratio, Masao K et al. is used as secondary prior art and discussed below. It is also to be noted that as the wort boiling with hop is common step for making non-alcoholic non-fermented beer as disclosed by Teranishi et al. ([0043], [0050]), therefore, bitterness and sweetness/bitterness range ratio is not dependent on fermentation step. Masao et al. discloses sparkling beverage composition and the  
Masao K et al. discloses that the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and (at least in [0014], Example 1).  Therefore, as because Masao K et al. discloses the desired sweetness/bitterness range ratio for a beer taste beverage, therefore, Masao K et al. is proper because one of ordinary skill in the art can use the teaching of Masao K et al. to provide desired sweetness/bitterness range ratio in order to provide desired taste profile of beer taste in the beer taste non fermented beverage
Masao K et al. discloses sparkling beverage which can be beer-taste beverage (at least in claims 1, 7 of Masao et al.). Masao K et al. discloses that a bitterness substance alpha- acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and (at least in [0014], Example 1). Therefore, the ratio is 25 (lowest ratio 1000/40=25) to 100 (highest ratio 4000/40=100) which touches the claimed ratio 100 to 1200 as claimed in claim 1. It is known that the sugar Equivalent (SE) is the equivalent in terms of sucrose means the percent SE value represents the sweetness in terms of sucrose (Considering degree of sweetness of sucrose=1) as is also evidenced by applicants own specification ([0027], in PGPUB).

combined proportionate intensity of bitterness, sweetness, intensity of lingering bitter astringent taste, intensity of body feeling etc. ([0014]) of the final product.

Regarding the claim limitation of “a content of the preservative is 10 to 1000 ppm by mass” as claimed in claim 1, Teranishi et al. in view of Masao K et al. are silent about specifically the claimed amount of preservative in such a beer-taste beverage product.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) as claimed in claims 1, 7. Therefore, it also meets the claim limitation of “preservative is benzoic acid” as claimed in claim 5.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) which overlaps the amended claim 1 and amended claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Teranishi et al. in view of Masao K et al. 

8. 	Regarding claim 2, Masao K et al. discloses that the sugar equivalent sweet substance can be sucralose, acesulfame K having sugar equivalent sweetness of 0.1% (i.e. 1000 ppm) SE to 0.4% (i.e. 4000 ppm) SE and at least in [0014], Example 1).
It is known that the sugar Equivalent (SE) is the equivalent in terms of sucrose means the percent SE value represents the sweetness in terms of sucrose (Considering degree of sweetness of sucrose=1) as is also evidenced by applicants own specification ([0027], in PGPUB). Therefore, it meets claim 2.
Claim 2 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference 

9.	Regarding claim 3, Masao K et al. discloses that a bitterness substance alpha-acid having bitterness unit (BU) 40 or 60 is present and the sugar equivalent sweet substance (at least in [0014], Example 1).

11. 	Regarding claim 8, Teranishi et al. discloses that a non-alcoholic beer-taste non-fermented beverage can be made using wort through wort boiling step ([0050]) and adding hops to a filtrate obtained by wort filtration step and boiling the mixture ([0043]) or before the start of boiling of wort ([0043]) or during the wort boiling step ([0045]). Teranishi et al. also discloses that the non-alcoholic beer-taste beverage can be packed in a container ([0055]) to read on claim 8.

12. 	Regarding claim 9, it is to be noted and it is known that the bitter component is derived from hops as disclosed by Teranishi et al. ([0002] even if in the background section, it is known fact). It is also known and as also evidenced by Matsui et al. that bitterness is attributed by alpha acid in the hops ([0002]) and degree of bitterness depends on the factors such as when hops are added to a wort boil ([0003]).
Masao et al. discloses sparkling beverage composition and the sparkling beverage can be hop derived and beer taste beverage (at least in claims 1, 7 of Masao et al.) and that that iso -alpha acid having bitter taste ([0016], [0019]).


13. 	Regarding claim 10, Teranishi et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 150 to 1200” as claimed in claim 10.
Masao K et al. is a broad disclosure. Masao et al. discloses that the beverage can be any beverage including beer-taste beverage also ([(0013]). Masao K et al. Masao et al. discloses that iso -alpha acid can be 10-60 ppm ([0019]) having 1 ppm iso-alpha acid having bitterness value 1 ([0016]) and considering an example 2, the disclosed broad range of 0.05 SE% (i.e. 500 ppm) to 1.6 SE% (i.e.16000 ppm) of neotame in an adjusted 30 to 40 bitterness value (i.e. represents Bitterness unit BU) and following similar calculation as calculated for claim 1 above, would overlap the claimed range ratio of sweetness/bitterness ratio of 150 to 1200 (at least one example e.g. in Ex 2, 1.6 SE% i.e. 16000 ppm /40=400) as claimed in claim 10.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yasuko F et al. with the teaching of Masao K et al. in order to have an improved taste including combinations of combined proportionate intensity of bitterness, sweetness, intensity of lingering bitter astringent taste, intensity of body feeling etc. ([0014]) of the final product.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the desired bitterness and sweetness from the teaching of combined prior arts of record to achieve the desired taste of the final product. Therefore, it is considered as Result effective variable.
Absent showing of unexpected results, the specific amount of sweetness/bitterness ratio is not considered to confer patentability to the claims. As the alpha acid (i.e. hop) to have desired bitterness value (unit) and the ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetness and bitterness and the ratio in Yasuko F et al. in view of secondary prior arts, to amounts, including
that presently claimed, in order to obtain the desired effect e.g. desired beer-taste beverage etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
14.	Applicants arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. A new primary prior art by Teranishi et al. US 2014/0342077 has been used to make this office action.  
As because the new ground of rejection with the new primary prior art by Teranishi et al. US 2014/0342077 is used in this office action, therefore, the arguments have been considered as moot and, therefore, not addressed. 


Conclusion
15. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792